Citation Nr: 0106116	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for venous insufficiency.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The RO, in pertinent part, denied entitlement to service 
connection for cardiovascular disease, prostatitis, and 
venous insufficiency.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.


FINDINGS OF FACT

1.  A cardiovascular disability was not shown in active 
service, nor was one disabling to a compensable degree during 
the first post service year.

2.  Clinical evidence of a cardiovascular disability was 
initially shown many years after active service.

3.  There is no competent medical evidence linking the post 
service cardiovascular disability to active service or any 
incident therein.

4.  Prostatitis was not shown in active service.

5.  Clinical evidence of prostatitis was initially shown many 
years after active service.

6.  There is no competent medical evidence linking 
prostatitis to active service or any incident therein.



7.  Venus insufficiency was not shown in active service, nor 
was there any vascular disease process disabling to a 
compensable degree during the first post service year.

8.  Clinical evidence of venous insufficiency was initially 
shown some years after active service.

9.  There is no competent medical evidence linking the post 
service venous insufficiency to active service or any 
incident therein.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by military service; nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  Prostatitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107);  38 C.F.R. § 3.303 (2000).

3.  Venous insufficiency was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a cardiovascular disability, prostatitis and venous 
insufficiency.  In essence, he contends that he currently 
exhibits symptoms associated with these disabilities which 
had their inception during his period of active service.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of each 
claim; and then proceed to analyze each issue and render a 
decision.

Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

If not shown during service, service connection may be 
granted for cardiovascular-renal disease or arteriosclerosis 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West & 
Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.


I.  A cardiovascular disability.

Factual Background

The veteran's service medical records have been carefully 
reviewed.

A report of medical examination dated in November 1950 and 
completed in conjunction with his enlistment reveals that 
upon clinical evaluation, all pertinent systems, to include 
his heart and vascular systems, were normal.

The associated report of medical history completed by the 
veteran at the time of enlistment, also dated in November 
1950, shows that he indicated he had never had pain or 
pressure in chest, palpitation or pounding heart, but that he 
had experienced high or low blood pressure.


A record of outpatient service dated in April 1953 shows that 
the veteran reported a second episode of a sharp "knot," 
left chest pain, rather more lateral than pericardial, with 
difficulty breathing (transient), and that "everything went 
white."  There was questionable loss of consciousness, for a 
short period (seconds) at most.  The pain was said to 
continue to occur infrequently and transiently.  He described 
the episode the night before as accentuated by deep 
breathing.  X-rays were negative.

The veteran underwent a physical examination in July 1953.  
His temperature was normal, pulse was 100 per minute and 
regular, and blood pressure was 130/84.  Examination of the 
heart showed that it was not enlarged, that there was normal 
sinus rhythm, and there were no murmurs.

The report of medical examination dated in September 1954 and 
completed in conjunction with the veteran's discharge reveals 
that upon clinical evaluation, his heart and vascular systems 
were clinically normal.

The associated report of medical history completed at that 
time shows that he indicated he had never had palpitation or 
pounding heart, or high or low blood pressure, but that he 
had experienced pain or pressure in his chest.

Subsequent to service, the medical evidence of record shows 
that the veteran had a myocardial infarction in 1976 with 
ischemic heart disease and congestive heart failure noted in 
later reports.

Hospital treatment records from Fountain Valley Community 
Hospital dated in December 1983 show that the veteran was 
treated for chest pain which may have been related to 
ischemic heart disease.  The chest pain was said to probably 
be related to severe angina.


Hospital treatment records from the Daniel Freeman Memorial 
Hospital dated in August 1984 show that the veteran had a 
history of possible myocardial infarction in December 1983 
and April 1984.  He was given a diagnosis of rule out 
myocardial infarction, history of angina, and history of 
transient ischemic attacks.

Hospital treatment records from the Daniel Freeman Memorial 
Hospital dated in March 1985 show that the veteran was 
admitted with possible coronary insufficiency or angina, 
versus possible myocardial infarction.  

Hospital treatment records from the Daniel Freeman Memorial 
Hospital dated in October 1985 show that he was given a 
discharge diagnosis of probable angina pectoris with some 
degree of known coronary artery disease.

VA outpatient treatment records dated from July 1997 to April 
1998 show that the veteran received intermittent treatment 
for symptoms associated with coronary artery disease.

Analysis

As indicated above, the Veterans Claims Assistance Act of 
2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument in support of his claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in November 
1950 is silent as to a history of cardiovascular disease 
prior to his entrance into service.  He is therefore presumed 
to have been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson v. West, 12 
Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with cardiovascular disease either prior to 
service or during his period of active service.  The 
veteran's periodic in-service examination reports all show 
that his heart and vascular systems were clinically normal.  
There was a notation in his service medical records that the 
veteran reported chest pains in April 1953, however, X-rays 
were negative and there was no indication that this incident 
was associated with cardiovascular disease.

Subsequent to service, the first evidence of record that the 
veteran was experiencing symptoms associated with 
cardiovascular disease was not until over twenty years 
following his separation from service.

Although the medical evidence of record shows that the 
veteran currently has cardiovascular disease, no health care 
provider has indicated or even suggested that it may be 
related to his military service.  There is no evidence of 
record that the veteran incurred cardiovascular disease 
during service, and his statements of such are contradicted 
by the service medical records.  The Board places greater 
weight of probative value on contemporaneous medical records 
than it does on the veteran's recollections several years 
after the fact.

Moreover, the veteran's self-report as to his disorder having 
been manifested during his period of active service is not 
competent medical evidence.  As a layperson, he is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does currently have cardiovascular disease.  There must be 
in-service incurrence or aggravation of a disease or injury.  

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of 
cardiovascular disease.  Finally, there must be a nexus 
between a current disability and service.  In the veteran's 
case, the veteran is of the opinion that his current 
cardiovascular disease is related to his service.  As noted 
in the previous paragraph, the veteran is not competent to 
provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's post service reported cardiovascular disease is 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).




In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
cardiovascular disease existed during the veteran's service 
or for several years thereafter, nor is there any medical 
evidence of record which links the his disability with his 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for cardiovascular disease is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cardiovascular disease.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Prostatitis.

Factual Background

The veteran's service medical records have been carefully 
reviewed.

A report of medical examination dated in November 1950 and 
completed in conjunction with his enlistment reveals that 
upon clinical evaluation, all pertinent systems, to include 
his genitourinary systems, were normal.




The associated report of medical history completed by the 
veteran at the time of enlistment, also dated in November 
1950, shows that he did not indicate that he had a prostate 
problem.

A clinical record dated in July 1953 shows that the veteran 
reported pain on urination.  However, examination revealed 
that his prostate was of normal size and consistency and 
showed no tenderness.  The burning on urination was 
attributed to gonorrhea.

The report of medical examination dated in September 1954 and 
completed in conjunction with the veteran's discharge reveals 
that upon clinical evaluation, his genitourinary system was 
clinically normal.  The associated report of medical history 
completed at that time shows that he did not indicate that he 
had ever had a prostate disorder.

Subsequent to service, the medical evidence of record 
consisting of VA outpatient treatment records dated from July 
1997 to April 1998 disclosed that the veteran received 
intermittent treatment for symptoms associated with chronic 
prostatitis, and that he had benign prostatic hypertrophy.

A private hospital treatment record from the Twin Cities 
Community Hospital dated in September 1999 shows that the 
veteran underwent a prostate needle biopsy under transrectal 
ultrasound guidance.  He was given diagnoses of (A) mixed 
hyperplastic and atrophic changes of the right prostate 
gland; and (B) mixed hyperplastic and atrophic changes, and 
focal acute and chronic prostatitis of the left prostate 
gland.  There was no high-grade PIN or malignancy seen from 
either side.

VA outpatient treatment records dated from March 1999 to May 
2000 show that the veteran received intermittent treatment 
for symptoms associated with recurrent and chronic 
prostatitis.

Analysis

As indicated above, the Veterans Claims Assistance Act of 
2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The veteran has not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.  Moreover, 
the veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  Accordingly, the Board will proceed to a decision 
on the merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in November 
1950 is silent as to a history of prostatitis prior to his 
entrance into service.  He is therefore presumed to have been 
in sound condition unless clear and unmistakable evidence 
exists to overcome the presumption.  38 U.S.C.A. § 1111 (West 
1991).  By "clear and unmistakable" evidence is meant that 
which cannot be misinterpreted and misunderstood; it is that 
which is "undebateable."  See Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to having experienced symptoms associated 
with prostatitis either prior to service or during his period 
of active service.  The veteran's periodic in-service 
examination reports all show that his genitourinary system, 
to include the prostate, was clinically normal.  Subsequent 
to service, the first evidence of record that the veteran was 
experiencing symptoms associated with prostatitis was not 
until over forty years following  his separation from 
service.

Although the medical evidence of record shows that the 
veteran currently has recurrent and chronic prostatitis, no 
health care provider has indicated or even suggested that it 
may be related to his military service.  There is no evidence 
of record that the veteran incurred prostatitis during 
service, and his statements of such are contradicted by the 
service medical records.  The Board places greater weight of 
probative value on contemporaneous medical records than it 
does on the veteran's recollections several years after the 
fact.

Moreover, the veteran's self-report as to his disorder having 
been manifested during his period of active service is not 
competent medical evidence.  As a layperson, he is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's post service reported prostatitis is related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does currently have chronic prostatitis.  There must be in-
service incurrence or aggravation of a disease or injury.  In 
the veteran's case, as discussed at length above, the service 
medical records are devoid of any indication of prostatitis.  

Finally, there must be a nexus between a current disability 
and service.  In the veteran's case, the veteran is of the 
opinion that his current prostatitis is related to his 
service.  As noted in the previous paragraph, the veteran is 
not competent to provide such a medical opinion.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
prostatitis existed during the veteran's service or for 
several years thereafter, nor is there any medical evidence 
of record which links the his disability with his service.  
Accordingly, the veteran's claim of entitlement to service 
connection for prostatitis is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for prostatitis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Venous Insufficiency.

Factual Background

The veteran's service medical records have been carefully 
reviewed.


A report of medical examination dated in November 1950 and 
completed in conjunction with his enlistment reveals that 
upon clinical evaluation, all pertinent systems, to include 
his vascular system, were indicated to be normal.

The associated report of medical history completed by the 
veteran at the time of enlistment, also dated in November 
1950, shows that he did not indicate that he had venous 
insufficiency.

The report of medical examination dated in September 1954 and 
completed in conjunction with the veteran's discharge reveals 
that upon clinical evaluation, his vascular system was 
clinically normal.  The associated report of medical history 
completed at that time shows that he did not indicate that he 
had ever had venous insufficiency.

Subsequent to service, the medical evidence of record reveal 
that private medical records dated in September 1995 showed 
that the veteran had support wraps for both lower extremities 
for venous insufficiency problems.

A private medical record from CWM, MD, dated in December 
1999, shows that the veteran was in need of treatment due to 
combined vascular (venous and arterial) insufficiency.  It 
was noted that he had been on this regime in excess of ten 
(10) years with good results.  

A VA medical record dated in March 2000 shows that the 
veteran had severe bilateral venous insufficiency and mild 
arterial insufficiency.

Analysis

As indicated above, the Veterans Claims Assistance Act of 
2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Such assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The veteran has not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.  Moreover, 
the veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  Accordingly, the Board will proceed to a decision 
on the merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in November 
1950 is silent as to a history of venous insufficiency prior 
to his entrance into service.  He is therefore presumed to 
have been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  See Vanerson, 12 Vet. 
App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with venous insufficiency either prior to service 
or during his period of active service.  

The veteran's periodic in-service examination reports all 
show that his vascular system was clinically normal, and no 
vascular disease process was event to a compensable degree  
during the first post service year.  Subsequent to service, 
the first evidence of record that the veteran was 
experiencing symptoms associated with venous insufficiency 
was not until over forty years following  his separation from 
service.

Although the medical evidence of record shows that the 
veteran currently has venous and arterial insufficiency, no 
health care provider has indicated or even suggested that it 
may be related to his military service.  There is no evidence 
of record that the veteran incurred venous insufficiency 
during service, and his statements of such are contradicted 
by the service medical records.  The Board places greater 
weight of probative value on contemporaneous medical records 
than it does on the veteran's recollections several years 
after the fact.

Moreover, the veteran's self-report as to his disorder having 
been manifested during his period of active service is not 
competent medical evidence.  As a layperson, he is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's post service reported venous insufficiency is 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does currently have venous insufficiency.  There must be in-
service incurrence or aggravation of a disease or injury.  In 
the veteran's case, as discussed at length above, the service 
medical records are devoid of any indication of venous 
insufficiency.  



Finally, there must be a nexus between a current disability 
and service.  In the veteran's case, the veteran is of the 
opinion that his current venous insufficiency is related to 
his service.  As noted in the previous paragraph, the veteran 
is not competent to provide such a medical opinion.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
venous insufficiency existed during the veteran's service or 
for several years thereafter, nor is there any medical 
evidence of record which links the his disability with his 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for venous insufficiency is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for venous insufficiency.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cardiovascular disease is 
denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for venous insufficiency is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

